Citation Nr: 1229649	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability and if so, whether service connection is warranted.

2.  Entitlement to an initial compensable rating for the-service connected left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for degenerative arthritis of the skeletal system, to include as a result of exposure to herbicides.

5.  Entitlement to service connection for a prostate disability, to include as a result of exposure to herbicides.

6.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicides.

7.  Entitlement to service connection for gastrointestinal disability, to include as a secondary to the service-connected posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for a sleep disorder, to include as a secondary to the service-connected PTSD.

9.  Entitlement to service connection for a fungal infection/jungle rot of the bilateral feet. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006, November 2008, and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).   

The claims were previously before the Board in October 2010.  In pertinent part, the Board denied the claim for a higher rating for the service-connected left ear hearing loss, as well as service connection for right ear hearing loss and degenerative arthritis.  The Board additionally determined that new and material evidence had not been submitted to reopen the claim for a back disability.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In a December 2011 Memorandum Decision, the Court vacated the Board's October 2010 decision as to the Veteran's claims for entitlement to service connection for degenerative arthritis and right ear hearing loss, entitlement to a higher initial rating for left ear hearing loss, and new and material evidence to reopen a claim for service connection for a back disability.  The Court additionally remanded these matters to the Board for further proceedings consistent with the Memorandum Decision.  

The Court determined that it lacked jurisdiction over the service connection claims for hypertension, prostate disability, gastrointestinal disability, sleep disorder, and fungal infection/jungle rot of the bilateral feet as they were remanded by the Board in October 2010.  Development directed by the Board in October 2010 and re-adjudication of the claims by the Agency of Original Jurisdiction (AOJ) is still pending.  As these matters have not been recertified to the Board, they are not ready for appellate disposition.   

The claim for a back disability under a merits analysis, as well as the claims of service connection for right ear hearing loss and degenerative arthritis and a higher initial rating for left ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2006 rating decision denied a claim of service connection for residuals of a back injury; the Veteran did not appeal the decision nor was new and material evidence received within one year of notice of the decision.    

2.  Certain items of evidence received since the April 2006 rating decision are not cumulative and redundant, and relate to an unestablished fact that is necessary to substantiate the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for a back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen his claim of service connection for a back disability.  The record indicates that, in an April 2006 rating decision, the RO expressly denied the claim on the basis that there was no evidence of a back disability in service or currently that was incurred in or aggravated by the Veteran's active military service.  The Veteran did not appeal the decision.  No new and material evidence was received in the year following the issuance of the decision as it pertains to the issue on appeal.  See generally 38 C.F.R. § 3.156.  The April 2006 rating decision therefore became final.  38 U.S.C.A. § 7105(c). 

The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Of record at the time of the April 2006 rating decision were the Veteran's service treatment records from his period of active military service, which were negative for complaints, treatment, or diagnoses of a back disability.  Post-service, the Veteran complained of back pain to VA treatment providers in 2006.  No diagnosis or etiology opinion was rendered.

Evidence submitted subsequent to the April 2006 rating decision includes statements of the Veteran that he injured his back during boot camp in November 1967.  Specifically, he asserts that drill instructors walked across and stood on his back while performing pushups.  He claims he heard his back pop, but did not report the problems as going to sick call was frowned upon.  He maintains he has had back problems since his discharge from service.  

The Veteran submitted a statement from a buddy (J.J.J.) dated in December 2010, which indicates he also experienced having drill instructors walk across and stand his back during the boot camp and that he witnessed the same of the Veteran.  

Private treatment notes dated in February 1991 show the Veteran underwent surgery for disc herniation of L5-S1.

As noted previously, in the April 2006 rating decision, the RO determined that service connection was not warranted for a back disability.  The RO found that there was no evidence of a back disability in service or currently that was incurred in or aggravated by the Veteran's active military service.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  

The "new" records contain a diagnosis of disc herniation of L5-S1.  Through statements, the Veteran and his buddy indicate he injured his back when drill instructors walked across and stood on his back while performing push-ups.  The Veteran indicates that he has had problems with his back since service.  These records are "material" when considered with the previous evidence of record.  They show a current disability whereas the claim was denied in 2006, in part, on a finding of no current back disability.  They additionally contain lay statements as to service incurrence.  These certain items of new evidence therefore relate to an unestablished fact necessary to substantiate the Veteran's claim and raise a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim for service connection for a back disability is reopened.  See 38 C.F.R. § 3.156(a).  

The Board believes no discussion of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim.  It is anticipated that any VCAA 
deficiencies will be remedied by the actions directed in the remand section of this decision. 


ORDER

New and material evidence has been received to reopen the claim of service connection for a back disability.  The appeal to this extent is allowed, subject to further development as addressed herein below.



REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a back disability, as well as the claims for service connection for right ear hearing loss and for degenerative arthritis, and the claim for a higher initial rating for service-connected left ear hearing loss.

As noted in the Introduction, the Court, in a December 2011 Memorandum Decision, vacated the Board's October 2010 decision as to the Veteran's claims for entitlement to service connection degenerative arthritis and right ear hearing loss, entitlement to a higher initial rating for left ear hearing loss, and new and material evidence to reopen a claim for service connection for a back disability.  The Court determined that a Remand was warranted for these issues..  

The Veteran was not afforded a VA examination in connection with his back and degenerative arthritis claims. VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran claims that his back disability and arthritis of the skeletal system are the result of an in-service injury (being walked across and stood upon while performing push-ups during boot camp).  The Veteran submitted a buddy statement in support of his claim (witness to the claimed incident).  The Veteran has been diagnosed with degenerative disc disease of the cervical and lumbar spine, as well as degenerative changes in the left knee.  He asserts that he has had problems with his back and skeletal system since separation from service.  The Board finds that the low threshold of McClendon has been met.   

With regard to the claim for service connection for right ear hearing loss, the Court found the January 2009 VA audiology examination inadequate.  Specifically, the Court found the etiology opinion was inadequate (right ear hearing was normal in 2006, indicating hearing loss must have started after the 2006 examination) as the examiner failed to acknowledge slight hearing loss in 2006 and/or explain why if a slight hearing loss was shown in 2006, the additional hearing loss in 2009 was the result of development subsequent to the 2006 evaluation, rather than the natural progression of the hearing loss first clinically noted in 2006.  The Court determined that the matter must be remanded for the Board to obtain clarification.  The claim for a higher rating for left ear hearing loss was considered inextricably intertwined with the request for service connection for right ear hearing loss and was likewise remanded.  Consistent with the Memorandum Decision, the  Board finds that the matters must be Remanded for new VA examination.  38 U.S.C.A. § 5103A. 

The last VA outpatient treatment records from the Dallas VA Medical Center (VAMC) are dated in November 2009.  Any ongoing VA medical treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

As a final matter, the Board notes the service connection claims for hypertension, prostate disability, gastrointestinal disability, sleep disorder, and fungal infection/jungle rot of the bilateral feet were previously remanded by the Board in October 2010.  Development directed by the Board in October 2010 is incorporated by reference.  Once completed, the AOJ must readjudicate the claims as previously instruction and then recertify them to the Board.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should take appropriate action to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities from the Dallas VAMC from November 2009 to the present.  

2.  The RO should schedule the Veteran for an appropriate VA examination to determine the etiology of the claimed back disability and degenerative arthritis of the skeletal system.  It is imperative that the claims file be made available to the examiner for review.     

The examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed back disability and/or degenerative arthritis of the skeletal system, is causally related to service, to include the claimed in-service back injury (walked across and stood upon by drill instructors in boot camp while performing push-ups).  The examiner should set forth reasons for the opinion.  In setting forth a rationale, the examiner should assume for purposes of the opinion that the Veteran did suffer the claimed in-service back injury.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The RO should schedule the Veteran for an appropriate VA examination to determine the etiology of the claimed right ear hearing loss as well as the current severity of the left ear hearing loss.  It is imperative that the claims file be made available to the examiner for review.     

The examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed right ear hearing loss is causally related to noise exposure in service.  The examiner should specifically comment on the significance of the January 2006 examination findings regarding hearing acuity in the right ear. 

The examiner must also report findings for both ears to allow for the informed application of the rating criteria for hearing loss.  The examiner should set forth reasons for the opinion.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues on appeal.  The claim for a back disability should be adjudicated under a merits analysis.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


